Citation Nr: 1310002	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  04-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  For the period prior to March 23, 2012, entitlement to a compensable initial disability rating for residuals of meningitis.

2.  For the period beginning on March 23, 2012, entitlement to an initial disability rating in excess of 10 percent for residuals of meningitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Albuquerque, New Mexico.  During the course of the appeal, jurisdiction was transferred to the RO in Huntington, West Virginia.

When the case was most recently before the Board, in April 2011, this matter was remanded for further development.  Such development was completed to the degree discussed below and the matter was returned to the Board for further review.

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the Huntington, West Virginia RO.  A transcript of the proceeding has been associated with the claims file.

A May 2012 rating decision granted a higher initial rating of 10 percent for the Veteran's residuals of meningitis, effective March 23, 2012.  As this did not constitute a grant of the full benefit sought on appeal, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993)

As explained in further detail below, a January 2013 rating decision granted service connection for a cognitive disorder secondary to residuals of meningitis, and assigned a 30 percent disability rating, effective June 28, 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's residuals of meningitis are currently assigned a noncompensable rating for the period prior to March 23, 2012, and 10 percent thereafter under Diagnostic Code 8019.  See 38 C.F.R. § 4.124a (2012).  The Veteran seeks higher initial ratings.  He essentially asserts that he is entitled to higher disability ratings due to memory loss as a residual of his meningitis.

Records in the electronic claims folder (Virtual VA) reveal that recently, and during the pendency of the current appeal, a January 2013 RO decision granted service connection for a cognitive disorder as secondary to the Veteran's service-connected residuals of meningitis, and assigned a 30 percent disability rating under Diagnostic Code 9310, effective June 28, 2012.  See 38 C.F.R. § 4.130 (2012).  The Veteran filed a notice of disagreement with the January 2013 rating decision with regard to the effective date.  

The Board notes that the Veteran's service-connected cognitive disorder may already contemplate the same memory loss symptomatology reported by the Veteran in the context of the instant rating claims.  In that regard, the Board notes that the rule against pyramiding prohibits the grant of separate ratings based on the same symptomatology.  See 38 C.F.R. § 4.14 (2012).  Based thereon, the Board finds that these matters are inextricably intertwined, and that this matter must be remanded to the RO for readjudication after taking into account the Veteran's pending effective date claim for his service-connected cognitive disorder.

In addition, the Board notes that after the RO issued a May 2012 Supplemental Statement of the Case, which took into account VA treatment records in the claims file dated through March 2012, additional VA treatment records were associated with the electronic claims file (Virtual VA) dated through July 2012.  Therefore, a remand is also necessary so that these records may be considered by the agency of original jurisdiction (AOJ) and so that these matters may be readjudicated.  See 38 C.F.R. § 20.1304(c) (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should also undertake any development it determines to be warranted in this claim in view of the above discussion.

2.  Readjudicate the Veteran's residuals of meningitis initial rating claims after a.) taking into account the Veteran's service-connected cognitive disorder and the related effective date issue, and b.) reviewing all of the newly associated evidence in the electronic and paper claims file, including but not limited to VA treatment records dated through July 2012 (associated with the electronic file in September 2012).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						[CONTINUED ON NEXT PAGE]

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


